— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 12, 1973, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence. Appeal dismissed. The notice of appeal was filed more than 30 days after rendition of the judgment. Consequently, this court- does not have jurisdiction to hear *941the appeal. Were we not dismissing the appeal, we would affirm the judgment. Latham, Acting P. J., Cohalan, Margett, Brennan and Munder, JJ., concur.